The appeal is from an order dismissing bill of complaint.
The suit involves the land, and to some extent the rights of the parties, which have been involved in the suit of Knabb v. Mabry, 137 Fla. 530, 188 So. 586, and in the case of Chicago Trust Company, et al., v. Knabb, filed at this Term of the Court, and in Knabb v. Duner, et al., filed at this Term of Court.
Our disposition of the two last-named cases will necessarily throw additional light on the rights of the parties in the instant case and with the opinions in these cases before the circuit court, the circuit court can better determine what relief, if any, should be granted in the instant case.
For these reasons, the decree appealed from is reversed with directions that the cause be reinstated in the court below, with leave to the parties to file such additional pleadings as they may be advised and without prejudice to the court below entering such orders and decrees as it may be advised are proper and in accordance with law and equity, regardless of our judgment of reversal.
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 92